Citation Nr: 0709715	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for residuals of pneumonia, to include chronic 
obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for residuals of 
pneumonia, to include COPD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February to August 1961 and active duty from October 1961 to 
August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied service connection for residuals of pneumonia because 
new and material evidence had not been presented.

In the December 2004 statement of the case (SOC), the RO 
determined that new and material evidence had been submitted 
to reopen the claim, and denied service connection for 
residuals of pneumonia.  The RO issued a rating decision on 
the same date denying service connection for COPD.

In a December 2004 NOD, the veteran expressed disagreement 
with the denials of service connection, specifically stating 
that he incurred pneumonia while in service, and that his 
current COPD is the direct result of scar tissue caused by 
in-service pneumonia.  Thus, in the February 2005 
supplemental SOC (SSOC) the RO phrased the issue on appeal as 
entitlement to service connection for residuals of pneumonia 
to include COPD.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, the Board must make an independent 
determination as to whether new and material evidence has 
been presented before reaching the merits of the service 
connection claim, and, so the issue on appeal has been 
characterized as indicated on the first page of this 
decision. 

In an August 2006 decision, the Board remanded the case to 
afford the veteran a requested hearing.  

The veteran was afforded a videoconference hearing before the 
undersigned in December 2006.  The transcript is of record. 

The issue of entitlement to service connection for residuals 
of pneumonia, to include COPD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1999 decision, the RO denied service connection 
for residuals of pneumonia; the RO notified the veteran of 
that decision and of his appellate rights, but he did not 
appeal that determination and the decision became final.

2.  Evidence submitted since the June 1999 decision relate to 
previously unestablished elements necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The RO's June 1999 decision is final; evidence received since 
that decision is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302(a), 20.1103 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).

The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, as well as private medical 
and VA treatment records.  The Board finds that the RO's 
actions comply with duty to assist requirements.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1) (2006).  


Factual Background

In a June 1999 decision, the RO denied service connection for 
residuals of pneumonia on the basis that evidence of 
pneumonia existed prior to active duty of October 15, 1961 to 
August 11, 1962.  The RO stated that during the veteran's 
active duty, there was no treatment for residuals of 
pneumonia.  In his July 1999 NOD, the veteran stated that did 
not have pneumonia before he entered service.  In a January 
2000 SOC, the RO indicated that service connection for 
pneumonia was denied on the basis that the veteran's 
condition was cured in 1961 and there was no medical evidence 
of residual disabilities from the pneumonia.

The appellant was notified of the June 1999 RO decision and 
his procedural rights, but did not file a substantive appeal.  
Thus, the January 2000 decision became final.  See 38 
U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.

Thus, new and material evidence is needed to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002). 

On July 23, 2003, the RO received the veteran's application 
to reopen his claim for service connection for residuals of 
pneumonia to include COPD. 

Although the veteran advanced a new theory to why his claimed 
disability should be service connected, he is, nonetheless 
required to submit new and material evidence to reopen the 
claim for service connection for residuals for pneumonia.  
See Ashford v. Brown, 10 Vet. App. 120 (1997) (a new theory 
of entitlement to service connection does not constitute a 
new claim).

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence received since the June 1999 RO decision 
includes private medical records, and the veteran's hearing 
in December 2006. 

The newly received medical evidence documents current medical 
evidence of residual disabilities from the pneumonia as Dr. 
James Jiunta in a July 2003 treatment note stated that the 
veteran's current X-rays showed fibrotic scarring bilaterally 
due to his pneumonia from March 1961 to September 1961 and 
that he had COPD.  This new evidence goes to the previously 
unestablished element of current medical evidence of residual 
disabilities from the pneumonia.

The new evidence also includes the December 2006 testimony of 
the veteran.  The veteran testified the he had pneumonia 
during service and since service has had colds which he 
related to his pneumonia.  He also testified that his 
physician had indicated that he had scarring of the lung 
tissue due to pneumonia.  

The Board therefore finds that the evidence received since 
the June 1999 RO decision is both new and material.  
Accordingly, the claim is reopened.


ORDER

To the extent that new and material evidence has been 
submitted, the claim for service connection for residuals of 
pneumonia, to include COPD, is reopened. 


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for residuals of pneumonia, to include COPD, a 
remand of the underlying service connection claim is 
necessary to accord the RO an opportunity to adjudicate this 
issue on a de novo basis.  Also, for the reasons discussed 
below, additional development of the evidence is necessary 
with respect to the service connection claim.


Pursuant to the VCAA, VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his claims 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103; 38 
C.F.R. § 3.159(b).  Furthermore, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claims, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled.  See Quartuccio, supra, Charles, supra. 

In this respect, at his December 2006 hearing, the veteran 
reported that he received treatment from the VA beginning in 
1962 after his discharge from active duty.  The veteran also 
reported that he had been receiving treatment at the Wilkes 
Barre, Pennsylvania VA Medical Center (VAMC) about once every 
3 to 4 years for his lung problems.  However, no records of 
such treatment from the Wilkes Barre VAMC have been obtained.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

At present, it does not appear that VA treatment records are 
contained within the claims file.  Therefore, the RO should 
assist the veteran in obtaining and incorporating into the 
claims file any related treatment records. 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran's service medical records show that he was 
treated for pneumonia from March 1961 to June 1961.

Competent evidence of a current disability is provided by the 
veteran's report of current residuals of pneumonia and the 
July 2003 statement of Dr. Jiunta reporting these 
disabilities.  However, he did not provide a rationale for 
his opinion, or evidence that he had reviewed the evidence 
contained in the claims folder.  

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between a claimed current disability and 
service.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate a claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes notice of the 
evidence needed to substantiate the 
service connection claim, as well an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
his claimed lung conditions as residuals 
of pneumonia, to include COPD.  Where 
appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry the RO should obtain all VA 
treatment records, reported to have begun 
in 1962 to the present, of the veteran 
which are not currently in the file and 
add them to the file.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA pulmonary 
examination to determine the etiology of 
any lung disease that may currently be 
present.  The examiner should review the 
claims file in conjunction with the 
examination and the examiner must 
indicate in the examination report or in 
an addendum, that this has been 
accomplished.  

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, the clinical evaluation and any 
diagnostic studies that are deemed 
necessary, the examiner should opine as 
to whether the veteran has current 
residuals of pneumonia, to include COPD, 
and if so whether it is at least as 
likely as not (50 percent probability or 
more) that the current residuals of 
pneumonia had its onset in service, 
including during a period of active duty 
for training, or is the result of a 
disease or injury in active service or 
active duty for training, or during a 
period of inactive duty training.

The examiner should provide a rationale 
for opinions.  The examiner is advised 
that a court has recently held that an 
examiner cannot rely solely on the 
silence or absence of service medical 
records as the basis for providing an 
opinion against the claim.  Dalton v. 
Nicholson, No. 04-1196 (Feb. 12, 2006).

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim of service 
connection for residuals of pneumonia, to 
include COPD.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond. Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K.J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


